DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 10 – 26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 10 and 24 recite the phrase ‘after forming’ in lines 3 and 5. There is insufficient antecedent basis for these limitations in the claims. 

Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 10 — 23 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Sakamoto et al (WO 2016/136615 A1; U.S. Patent No. 10,589,490 B2 is used as English
translation) in view of Kurz et al (U.S. Patent No. 6,046,141).
With regard to Claim 10, Sakamoto et al disclose a polyester film, therefore a resin film,  laminated on a metal sheet (column 2, lines 49 — 51) for producing cans (column 4, lines 37 — 45); as shown in Example 15 the polyester film has a layer A comprising Polyester B and 28% by mass of Pigment M3 (column 36); Polyester B is a copolymer of polyethylene terephthalate and 4% isophthalate (column 27, lines 32 — 37), and Pigment M3 is titanium oxide (column 27, lines 49 —55) and a coefficient of friction of less than 0.25 is disclosed (column 16, lines 23 — 25) and additives are disclosed (column 17, lines 63 — 65). The amount of pigment is not identical to the amount disclosed in Example 15 of the instant specification. However, Sakamoto et al alternatively disclose the amount disclosed in Example 15, because pigment in the amount of not less than 15% by weight and not more than 25% by mass is disclosed in column 10, lines 13 — 27. Sakamoto et al do not explicitly disclose that the film is on an outer face of the metal sheet. However, the film is intended to provide print property (column 3, lines 17 – 20) and has white color (column 9, lines 31 – 40). It would have been obvious for one of ordinary skill in the art to provide for the film on an outer face of the metal sheet, in order to make the printing and color more easily viewable. Sakamoto et al also do not explicitly disclose a resin film on the inner face of the metal sheet. However, it is disclosed that a film to be evaluated for scratch resistance is laminated on one side of a metal sheet, and a polyester film is laminated on the other side (column 21, lines 39 – 50). It would have been obvious for one of ordinary skill in the art to provide for the polyester film of Example 15 on the outer surface and another polyester film on the inner surface, in order to evaluate the polyester film of Example 15 for scratch resistance. Sakamoto et al fail to disclose an oxidized polyethylene in the amount of 0.20 wt% as in Example 15. 
 	Kurz et al teach the use of oxidized polyethylene in combination with polyester in the amount of 0.1 to 5 parts by weight (column 1, lines 50 — 57 of Kurz et al) for the purpose of obtaining a polyester having low friction and abrasion resistance (column 4, lines 34 — 36 of Kurz et al). 
It would have been obvious for one of ordinary skill in the art to provide for oxidized polyethylene in the amount of 0.1 to 5 parts by weight in order to obtain low friction and abrasion resistance as taught by Kurz et al. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. The claimed polar component of the surface free energy and coefficient of friction at 145 degrees Celsius would therefore be obtained.
With regard to Claim 11, the claimed melting point would therefore be obtained.
With regard to Claims 12 — 19, a lubricant is therefore taught by Kurz et al. The claimed
acid value is also taught by Kurz et al (column 4, lines 22 — 25).
With regard to Claims 20 — 23, as shown in Example 15, the film has three layers comprising an intermediate layer ‘A’ between two layers ‘B1’ and ‘B2,’ therefore an outermost
layer and a lowermost layer.’ Layer ‘A’ has a thickness of 16 m, as shown in Example 15, and
layers ‘B1’ and ‘B2’ have thicknesses of 3 m and 2 m. The amount of titanium oxide in
layers B1 and B2 is not less than 0% by mass and not more than 5% by mass (column 9, lines 47
— 51). Although the disclosed range of amount in layers B1 and B2 is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05.

4. 	Claims 24 – 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakamoto et al (WO 2016/136615 A1; U.S. Patent No. 10,589,490 B2 is used as English
translation) in view of Kurz et al (U.S. Patent No. 6,046,141) as evidenced by Ae et al (U.S. Patent Application Publication No. 2008/0095982 A1).
Sakamoto et al and Kurz et al disclose a polyester film as discussed above. The oxidized polyethylene is PED 191 (Table 1 of Kurz et al). Kurz et al do not teach that the weight average molecular weight of PED 191 is the claimed molecular weight, but Ae et al disclose that  the weight average molecular weight of PED 191 is the claimed molecular weight (paragraphs 0264 – 0265).

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
However, Applicant argues, on page 4 of the pre – appeal request dated June 2, 2022 that the thickness of the claimed invention is not disclosed by Sakamoto et al. This is not persuasive because the relevance of thickness is unclear.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782